08/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0147


                                      DA 20-0147
                                   _________________



 IN THE MATTER OF:

 D.A.D.,                                                            ORDER

             A Youth in Need of Care.


                                   _________________


       Appellant mother of D.A.D. was granted an extension of time to file and serve her
opening brief on or before July 31, 2020. Appellant mother was advised that no further
extensions of time would be granted. The opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal no later than August 31, 2020. No further extensions will be granted. Failure to
file the brief within that time will result in dismissal of this appeal with prejudice and
without further notice.
       The Clerk is directed to provide a copy of this Order to all counsel of record.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   August 10 2020